Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 1999, which denied claimant’s application to reopen a previous decision denying her application for unemployment insurance benefits.
Claimant appeals from a December 29, 1999 decision of the Unemployment Insurance Appeal Board which denied her May 17, 1999 application to reopen and reconsider a March 22, 1999 Board decision ruling that she was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. Inasmuch as claimant failed to apply for reopening of the March 22, 1999 decision within 30 days thereof, the merits of the underlying decision denying her request for the unemployment insurance benefits are not properly before this Court (see, Matter of De Siato [Ross], 74 AD2d 988, 989).
In any event, a review of the record belies claimant’s contentions that she was not afforded a fair hearing and was prejudiced by a lack of legal representation at the hearing. We, therefore, find no abuse of discretion in the denial of claimant’s request for reopening and reconsideration of its prior decision (see, Matter of Collins [Commissioner of Labor], 270 AD2d 537, lv dismissed 95 NY2d 819). Lastly, claimant’s request for recalculation of a settlement obtained in Federal District Court against the employer is outside the scope of this Court’s jurisdiction.
Mercure, J. P., Crew III, Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.